NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for priority to provisional application no. 62/736,551 filed 26 September 2018 has been acknowledged.

Response to Amendment
	Replacement drawings were not received. The drawing objections are obviated in view of Examiner’s amendments discussed below. Applicant must submit corrected drawing sheets to avoid abandonment.
	Specification objections have been obviated in view of Applicant’s amendments filed 02 May 2021.
	Claim objections have been obviated in view of Applicant’s amendments filed 02 May 2021.
	The rejections of claims 3, 4, 6, 12, and 13 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 02 May 2021.
	The rejection of claim 13 under 35 U.S.C. 112(d) has been obviated in view of Applicant’s amendments filed 02 May 2021.
	Claims 1-13, as amended, are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a guiding system” in claim 1 will be defined as “a pair of rectangular metal plates sized to be installed apart from each other under the upright frames of the platform” as discussed in paragraph [29].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Nasser Ashgriz on 06 May 2021.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant, as discussed in Applicant’s Remarks (page 10) filed 02 May 2021:
Applicant is to change reference character “406” in Fig. 4 to “407” 
Applicant is to change reference character “500” in Figs. 8A and 8B to “501” 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach all of the structural and functional limitations, further in light of the resistance control arm, guiding system, and stopping mechanism.

The closest prior art of record includes Adams (US 2020/0038704) and Gibson (US 4,589,658).
Regarding claim 1, Adams teaches a free weight belt squat exercise machine to perform a belt squat exercise (machine 30) comprising: a) an elevated rack having a set of elongated horizontal metal bars building a base frame (support frame 31) in combination with a set of vertical elongated metal bars (vertical members 85), said elevated rack having a front side, a rear 
Adams fails to teach a belt being connected to the resistance via a chain and further said resistance control arm is moveable in a cavity on the platform to safely engage and disengage the resistance; a guiding system for preventing the resistance from tilting and swinging while moving vertically under the platform; a stopping mechanism comprising a set of adjustable stoppers on the right side and the left side of the elevated rack to limit or expand the range of the belt squat exercise, whereby the resistance is vertically moveable under the platform during the squat exercise performed by the user while the user moves between a full standing position and a full squatting position with maximal range of the movement of the resistance.
Regarding claim 1, Gibson teaches a free weight belt squat exercise machine to perform a belt squat exercise comprising: a) an elevated rack (elevated rack 10) having a set of elongated horizontal metal bars building a base frame in combination with a set of vertical elongated metal bars, said elevated rack having a front side, a rear side, a right side and a left side; b) an elongated platform (platforms 12, 14) sized for a person to stand and perform a squat exercise, said elongated platform comprising: a front side, a rear side, a right side, a left side; c) a resistance comprising a weight holder bar (weight holder 46) with weight plates (weights 54); a 
Gibson fails to teach a weight holder bar with weight plates loaded on either end and a vertical post attached to a center of the weight holder bar; a resistance control arm mounted on the front side of the platform to provide a hand control, said resistance control arm is moveable in a cavity on the platform to safely engage and disengage the resistance; a guiding system for preventing the resistance from tilting and swinging while moving vertically under the platform; a stopping mechanism comprising a set of adjustable stoppers on the right side and the left side of the elevated rack to limit or expand the range of the belt squat exercise, whereby the resistance is vertically moveable under the platform during the squat exercise performed by the user while the user moves between a full standing position and a full squatting position with maximal range of the movement of the resistance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784